Citation Nr: 1004471	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1955 to May 
1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the Veteran did not make a selection 
with respect to hearing options in his January 2008 VA Form 
9.  In a January 2008 correspondence, the RO asked the 
Veteran to specify whether he wished to participate in a 
Board hearing.  The Veteran responded in the negative in 
February 2008.  There is no outstanding hearing request.  


FINDING OF FACT

The Veteran's tinnitus is causally or etiologically related 
to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed 
with respect to either the duty to notify or the duty to 
assist, such error was harmless and will not be further 
discussed.  

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

When an approximate balance of positive and negative 
evidence regarding the merits of a claim exists, the benefit 
of the doubt in resolving each issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

In a March 2007 rating decision, the RO denied service 
connection for tinnitus.  However, the March 2007 VA 
examiner did not offer an opinion regarding the etiology of 
tinnitus.  In an April 2007 notice of disagreement, the 
Veteran's representative reported that during that 
examination, the Veteran was not asked whether or not he was 
experiencing any noise or ringing in the ears.  Accordingly, 
the Veteran received another VA examination in December 
2007.  That examiner determined that tinnitus is "less 
likely as not" caused by or a result of acoustic trauma 
during military service.  The examiner noted that the 
Veteran denied tinnitus during two previous examinations, 
yet during the present examination claimed that tinnitus had 
been present for many years.  The examiner noted the 
"conflicting history" and "lack of any evidence" in service 
treatment records.  

However, in his December 2006 claim, the Veteran stated that 
he has had ringing in his ears continuously since service.  
He stated that he was unaware he could file for service 
connection for tinnitus and stated that he has never been 
asked about tinnitus, even during VA examinations.  Further, 
in a statement submitted with his January 1992 bilateral 
eardrum claim, the Veteran stated that he worked on the 
flight deck of the U.S.S. Yorktown from September 1955 to 
August 1957.  He stated that he was exposed to engine and 
jet aircraft noise.  He stated that he worked as an elevator 
operator for one year; the elevator was located at the 
forward part of the ship and had to be manned during 
aircraft launches.  He stated that aircraft passed about ten 
feet above his head at full power, and he used only cloth 
headgear, which offered no protection from the noise.  The 
Veteran stated that, as a result of this noise exposure, 
both eardrums burst.  He denied post-service noise exposure.  
The Board notes that service treatment records document a 
complaint of ear trouble in July 1957.  During his December 
2007 VA examination, the Veteran reported having tinnitus 
for many years.    

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

In this regard, the Veteran has made repeated statements 
that he developed tinnitus as a result of exposure to 
aircraft and engine noise during service.  He feels that his 
acoustic trauma is well-established.  The Board notes that 
the Veteran's DD Form 214 shows that he served as a seaman 
recruit and that his last duty assignment was at an air 
station.  Service treatment records indicate that his July 
1957 complaint of ear trouble was made aboard the U.S.S. 
Yorktown.   

The Board therefore finds the Veteran's statements in this 
case are credible.  Furthermore, the Board notes that 
tinnitus is subjective, and the kind of condition to which 
lay testimony is competent.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the 
five senses).  Competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier 
of fact, while the later is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno at 469; see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Moreover, the Veteran is service connected for bilateral 
hearing loss.  The Veteran was diagnosed with bilateral high 
frequency sensorineural hearing loss during a December 2000 
VA examination.  The fact that the Veteran has been 
diagnosed with bilateral hearing loss, for which he has 
received service connection, adds to the credibility of his 
contention that his tinnitus is related to service because 
"an associated hearing loss is usually present" with 
tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to 
the Patient with Ear Problems.  Concerning this, the Board 
notes that tinnitus may occur as a symptom of nearly all ear 
disorders including sensorineural or noise-induced hearing 
loss.  Id.  With regard to the former, the December 2000 VA 
examination and subsequent audiologic examinations show that 
the Veteran has been diagnosed as having bilateral 
sensorineural hearing loss.  The evidence also suggests that 
the hearing loss had its onset in-service and was noise-
induced.  In this regard, the Board notes that "high 
frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner 
Ear.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the 
Veteran's own contentions.  The cited provisions from The 
MERCK Manual confirm that tinnitus usually accompanies 
sensorineural or noise-induced hearing loss, which the 
Veteran believes he has.  Finally, the Board has determined 
that the Veteran's contentions that he has experienced 
ringing in his ears since service are competent and credible 
evidence upon which the Board may rely in making its 
decision.

The only evidence unfavorable to the claim for service 
connection in this case consists of the December 2007 VA 
medical examination report, which states that the Veteran's 
tinnitus was not due to his military noise exposure because 
he denied tinnitus during previous examinations, and his 
service records did not contain evidence of tinnitus.  
However, again, the Veteran and his representative have 
claimed that previous VA examiners did not ask the Veteran 
about tinnitus.  Further, service treatment records clearly 
show documentation of ear trouble.  

Thus, based on an identified loss of hearing acuity in 
service, which has been diagnosed as being sensorineural, 
the provisions from The MERCK Manual noted above and the 
Veteran's statements, the Board concludes that evidence for 
and against the claim for service connection for tinnitus is 
at least in approximate balance.  Accordingly, the Board 
will resolve the benefit of the doubt in favor of the 
Veteran in this case as the law requires and grant service 
connection for tinnitus.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for tinnitus is granted.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


